I dissent from the opinion for reversal of the judgment appealed from on the ground *Page 355 
that error was committed by the trial court in its charge.
The train which plaintiff attempted to board was moving at the rate of eight miles an hour. The lack of facilities for boarding the car made the operation especially hazardous. There were no convenient railings for him to take hold of and no steps or running board which might furnish a safe foothold. He was attempting to catch on the moving train by appliances which in effect simply constituted a ladder for climbing to the top of the train. Under these circumstances his act constituted contributory negligence as a matter of law unless it was excused or justified by surrounding and special circumstances. It is settled in this state that an attempt of a party to enter upon or disembark from moving cars is presumptively an act of negligence which bars a recovery unless justified by adequate circumstances. (Solomon
v. Manhattan Ry. Co., 103 N.Y. 437; Hunter v. Cooperstown S.V.R.R. Co., 112 N.Y. 371; Distler v. L.I.R.R. Co.,151 N.Y. 424.)
While the foregoing cases involve the consideration of the conduct of passengers, the same rule is, I believe, applicable to the cases of employees and the decisions allowing recoveries by plaintiffs injured while jumping on or off moving cars disclose in each case that such act was justified by special circumstances as that it was ordered by a superior or requisite to the proper discharge of the duties devolved upon the employee. (Greco v.L.I.R.R. Co., 159 App. Div. 298; Donahue v. B.  M.Railroad, 178 Mass. 251, 253; Choctaw, O.  G.R.R. Co. v.Tennessee, 191 U.S. 326.)
The plaintiff attempted to bring himself within the exceptions by introducing evidence that other men who were going back to give signals had caught rides on freight trains moving in the direction in which they were going, and wherefrom he desired to have it inferred that that was a proper thing for him to do in the course *Page 356 
of his duties. This must have been the object of the evidence for I am unable to find any case where it has ever been held that an employee was excused from the charge of contributory negligence in performing some act inherently dangerous not connected with the discharge of his duties because the employer had not prevented other men from doing the same thing. The contrary has been held. (Novock v. Mich. Cent. Ry. Co., 29 N.W. Rep. [Supreme Court of Michigan] 525, 527.)
The trial court gave the plaintiff the benefit of this claim and theory and charged the jury: "You will have in mind what the duties of the plaintiff were, what he was expected to do, and how necessary it was to reach his destination for the purpose of performing his services as flagman, whether or not those duties, and those things that were expected of him were of such a character that you can say, as reasonably prudent men, that the plaintiff did, under those circumstances, exercise prudence, and care, and reason, and sense, in undertaking to board the train."
The effect of this charge, as I understand it, was that the jury were to say whether the character of plaintiff's duties was such that it was justifiable for him to undertake to board the train. The trial judge then, in response to defendant's request, made the charge which it is thought by the majority of the court constituted such important error that the judgment ought to be reversed. He charged "that if the plaintiff was not required, in the discharge of his duties to the defendant, to board such a train he cannot recover." The prevailing opinion seems to consider this charge as meaning that unless the jury should find that his duties absolutely compelled him to board the train to the exclusion of any other method of performing them he could not recover. I do not read it that way, and it does not seem to me that such is its reasonable meaning. In accordance with the well-established meaning of the language used the charge seems *Page 357 
to me simply to mean that if the act of the plaintiff was not needed, justified or appropriate in the reasonable performance of his duties, which had been defined in the prior charge, then an excuse for his hazardous act did not exist and he could not recover. The thought which was being emphasized was that his duties might be an excuse for what was otherwise an unjustifiable act. In the first charge the judge defined what might be found as an excuse. In the second charge he in effect instructed the jury that if the excuse thus defined did not exist plaintiff could not recover. The same or equivalent language has been used elsewhere in measuring the excuse which would justify an attempt to jump on a moving train.
In Solomon v. Manhattan Ry. Co. (supra) Judge GRAY said (p. 443): "there must be a coercion of circumstances which did not leave the passenger in the free and untrameled possession of his faculties and judgment."
In Donahue v. B.  M.R.R. Co. (supra) the court assumes as the very basis for its discussion of the question of plaintiff's contributory negligence (p. 254) the admission of the defendant that "in the course of his duty he was required to get on the engine while in motion."
It seems to me that the charge as a whole fairly defined plaintiff's rights and that the judgment should not be reversed because of a too narrow meaning attached to a single word, and which word in connection with all else that was said could not have misled the jury.
COLLIN, HOGAN, CARDOZO and SEABURY, JJ., concur with CHASE, J.; HISCOCK, J., reads dissenting opinion, and WILLARD BARTLETT, Ch. J., concurs.
Judgment reversed, etc. *Page 358